DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/25/22 has been entered. As directed by amendment, claims 1-6 are amended and 7-11 are newly added. Applicant’s amendments to claims have overcome 112(f) claim interpretation, and 112(b) rejection previously set forth in the non-final office action mailed on 02/25/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the recitation “a plurality of sets of intubation information are obtained” in line 1-2, is renders the claim indefinite because it is unclear what these sets of information are representing, as if it can be any additional information to the physiological parameter and in vivo images. Clarification/Correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 5701904) in view of Inglis et al. (US 20190133430) and in further view of Peterson et al. (US 20150080655).
Regarding Claim 1, Simmons et al. disclose an intubation system comprising: a measurement apparatus (104) that measures a physiological parameter of a subject (Fig.7, oximeter 104 measures the oxygen saturation percentage (ie, Sp02) within the subject's bloodstream, as well as heart rate) by a at least one or more of an irradiator or a detector (Fig.7, a finger probe 108);
and display device (display 25) connected to measuring section at least one or more of the irradiator or the detector (Fig.7, finger probe 108); 
and a memory (Fig.9, mass storage 205) that is configured to store the in vivo image and the physiological parameter that are displayed by the display device (Fig.9, motherboard including a mass storage; receives digital data from the pulse oximeter 104, and signal from CCD camera 3; Fig.9, display 25 connected to both).
	However, Simmons et al. do not teach an intubation apparatus that includes a sensor placed in a vicinity of a tip end portion of an inserting section; a display device that is disposed integrally with the intubation apparatus and connected to the sensor.
	Inglis et al. teach an intubation apparatus (10) that includes an imaging section a sensor (camera 26) placed in a vicinity of a tip end portion of an inserting section (Fig.1, [0006] a camera 26 mounted on or near a distal end of the arm) to be inserted from a mouth of the subject toward a target site ([0027] configured to be inserted into the patient's oral cavity); 
a display device (display screen 18) an intubation displaying section that is disposed integrally with the intubation apparatus (Fig.1) and   connected to the imaging section sensor (Fig.1, [0006] a camera 26). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Simmons et al. to have an intubation apparatus that includes a sensor placed in a vicinity of a tip end portion of an inserting section; a display device that is disposed integrally with the intubation apparatus and connected to the sensor as taught by Inglis et al. in order to displaying images during the intubation procedure to enable the medical professional to visualize the oral cavity and to facilitate insertion of the tracheal tube ([0023] of Inglis et al.). The modified device of Simmons et al. in view of Inglis et al. will hereinafter be referred to as the modified device of Simmons et al. and Inglis et al.
The modified device of Simmons et al. and Inglis et al. teach the claimed invention as discussed above, but does not teach the display device displaying an in vivo image that is taken by the sensor imaging section along with the physiological parameter that is measured by the at least one or more of the irradiator or the detector.
Peterson et al. teach the display device displaying an in vivo image that is taken by the sensor imaging section along with the physiological parameter that is measured by the at least one or more of the irradiator or the detector ([0130] the defibrillator may transmit data over communication link 1052 to the medical device for use by the medical device. If the defibrillator is provided with a parametric module that is configured to detect a predetermined parameter of a patient, the data generated by the parametric module may be transmitted to the medical device for inclusion in algorithms being performed by instructions in memory 1067; [0151]-[0156] medical device and system of this disclosure allows parameters to be transmitted wirelessly or by wire from a monitor/defibrillator to appear on the screen of the medical device in addition to the captured image).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Simmons et al. and Inglis et al. to have the display device displaying an in vivo image that is taken by the sensor imaging section along with the physiological parameter that is measured by the at least one or more of the irradiator or the detector as taught by Peterson et al. in order to provide caregivers to see all relevant code information in one place, and monitor the SpO2 parameter while performing the procedure ([0151] and [0160] of Peterson et al.). The modified device of Simmons et al. in view of Inglis et al. and in further view of Peterson et al. will hereinafter be referred to as the modified device of Simmons et al., Inglis et al. and Peterson et al.
	Regarding Claim 2, the modified device of Simmons et al., Inglis et al. and Peterson et al. teach the claimed invention as discussed above concerning claim 1, and Peterson et al. teach wherein the display device is further configured to display a composite image obtained by synthesizing the physiological parameter with the in vivo image, and the memory is further configured to store the composite image (([0130] the defibrillator may transmit data over communication link 1052 to the medical device for use by the medical device. If the defibrillator is provided with a parametric module that is configured to detect a predetermined parameter of a patient, the data generated by the parametric module may be transmitted to the medical device for inclusion in algorithms being performed by instructions in memory 1067; [0151]-[0156] medical device and system of this disclosure allows parameters to be transmitted wirelessly or by wire from a monitor/defibrillator to appear on the screen of the medical device in addition to the captured image).
	Regarding Claim 6, the modified device of Simmons et al., Inglis et al. and Peterson et al. teach the claimed invention as discussed above concerning claim 1, and Simmons et al. teach wherein the memory (Fig.9, mass storage 205) is disposed in the measurement apparatus (104), the measurement apparatus (104) includes a second display device (LCD 109) that is configured to display the physiological parameter (col.5, lns.6-33, pulse oximeter 104 measures the oxygen saturation percentage (ie, Sp02) within the subject's bloodstream, as well as heart rate. The output is visually displayed on a Liquid Crystal Display (LCD) 109) that is measured by the at least one or more of the irradiator or the detector (Fig.7, oximeter 104 with a finger probe 108).
	Inglis et al. additionally teach and display the in vivo image stored in the memory together with corresponding physiological parameter on the second display device ([0032] the monitor 50 may provide a still or moving image 56 obtained by the camera 26 of the laryngoscope 12, cases, may also provide information obtained via various physiological sensors (e.g., heart rate, oxygen saturation, or the like).
	Regarding Claim 8, the modified device of Simmons et al., Inglis et al. and Peterson et al. teach the claimed invention as discussed above concerning claim 2, and Inglis et al. teach a plurality of sets of intubation information are obtained by the display device based on the display of the composite image (Fig.1, [0032] the monitor 50 may provide a still or moving image 56 obtained by the camera 26 of the laryngoscope 12, cases, may also provide information obtained via various physiological sensors (e.g., heart rate, oxygen saturation, or the like).
	Regarding Claim 11, the modified device of Simmons et al., Inglis et al. and Peterson et al. teach the claimed invention as discussed above concerning claim 1, and Peterson et al. teach wherein the in vivo image comprises a larynx image ([0041]-[0042] laryngoscope device capturing image).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 5701904) in view of Inglis et al. (US 20190133430), in further view of Peterson et al. (US 20150080655) and further in view of Silver et al. (US 20190224434).
Regarding Claim 5, the modified device of Simmons et al., Inglis et al. and Peterson et al. teach the claimed invention as discussed above concerning claim 1, but does not teach at least one of: a vibrator of the intubation apparatus that vibrates a grasping portion of the intubation apparatus to be grasped by an operator; and a speaker that is configured to output a warning sound in the at least one or more of the irradiator or the detector; and a notification controller that causes at least one of the vibrator and the speaker to operate when a value of the physiological parameter that is measured by the at least one or more of the irradiator or the detector reaches a given threshold.
Sliver et al. teach at least one of: a vibrator of the intubation apparatus that vibrates a grasping portion of the intubation apparatus to be grasped by an operator; and a speaker that is configured to output a warning sound in the at least one or more of the irradiator or the detector ([0221]-[0223] activates an alarm and displays a warning message in step 324 indicating that the intubation attempt exceeded clinical norms);
and a notification controller that causes at least one of the vibrator and the speaker to operate when a value of the physiological parameter that is measured by the at least one or more of the irradiator or the detector reaches a given threshold ([0221]-[0223] If the physiological or airway gas measurement signals are not within acceptable limits, then the medical device 202 activates an alarm and displays the warning message in step 1418. if the SpO2 is outside of acceptable limits, then an alarm and/or warning notification may be provided).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Simmons et al., Inglis et al. and Peterson et al. to have at least one of: a vibrator of the intubation apparatus that vibrates a grasping portion of the intubation apparatus to be grasped by an operator; and a speaker that is configured to output a warning sound in the at least one or more of the irradiator or the detector; and a notification controller that causes at least one of the vibrator and the speaker to operate when a value of the physiological parameter that is measured by the at least one or more of the irradiator or the detector reaches a given threshold as taught by Silver et al. in order to provide alerts responding to changing of patient’s conditions ([0168] of Silver et al.). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 5701904) in view of Inglis et al. (US 20190133430), in further view of Peterson et al. (US 20150080655) and further in view of Yokota (US 20070106117).
Regarding Claim 7, the modified device of Simmons et al., Inglis et al. and Peterson et al. teach the claimed invention as discussed above concerning claim 2, but does not teach wherein the display device is configured to display a target mark at a first position in first direction of an intubation tube and superimposed on the composite image, and display a site mark at a second position of the glottis and superimposed on the composite image.
Yokota teaches wherein the display device is configured to display a target mark (target mark 80) at a first position in first direction of an intubation tube and superimposed on the composite image, and display a site mark at a second position of the glottis and superimposed on the composite image ([0104]-[0109] the target mark 80 is superimposed on the rima glottidis image G1 displayed on the screen 21 (FIG. 3 shows such a state), the distal end of the intubation tube 200 displayed as an electronic image in the electronic image displayed on the screen 21 is advanced toward the rima glottidis image G1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Simmons et al., Inglis et al. and Peterson et al. to have wherein the display device is configured to display a target mark at a first position in first direction of an intubation tube and superimposed on the composite image, and display a site mark at a second position of the glottis and superimposed on the composite image as taught by Yokota in order to provide visually recognizing the target mark even if the operator focus his attention to an image of the observation site displayed on the screen.	
Allowable Subject Matter
Claims 3-4 are allowed.
Regarding Claim 3, prior arts (in particular, Simmons et al. (US 5701904), Inglis et al. (US 20190133430) and Peterson et al. (US 20150080655)) teach the intubation system as described above for Claim 1 (103 rejection), but do not teach a storage controller that controls a start timing of storing the in vivo image that is taken by the sensor and the physiological parameter that is measured by the at least one or more of the irradiator or the detector, in the memory based on at least one of the in vivo image and the physiological parameter. Claim 4 is depending from Claim 3. 
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 9, similarly to above Claim 3, prior arts do not teach wherein the memory is configured to start storage of the composite image obtained by synthesizing the physiological parameter with the in vivo image based on whether or not an intubation tube is inserted into a glottis. Claim 10 is depending from claim 9.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795